t c memo united_states tax_court allan barry marks and rosalind j marks petitioners v commissioner of internal revenue respondent docket no 14073-07l filed date allan barry marks and rosalind j marks pro_se justin l campolieta for respondent memorandum opinion thornton judge this case is before us on respondent’s motion for summary_judgment filed under rule all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code background this is an appeal from respondent’s determination upholding the proposed use of a levy to collect petitioners’ unpaid federal_income_tax liabilities for through when they petitioned the court petitioners resided in florida on date respondent sent petitioners a notice_of_intent_to_levy and notice of your right to a hearing the notice_of_intent_to_levy regarding unpaid taxes for through petitioners timely requested a hearing with petitioners’ acquiescence respondent’s appeals settlement officer conducted the hearing by telephone in march and date petitioners requested that a collection alternative be considered they submitted a form 433-a collection information statement for wage earners and self-employed individuals listing monthly income of dollar_figure and monthly expenses of dollar_figure after reviewing petitioners’ information the settlement officer proposed an installment_agreement with monthly payments of dollar_figure in arriving at this amount the settlement officer used updated information provided by petitioners to determine their gross monthly income to be dollar_figure the settlement officer allowed living_expenses that generally approximated or exceeded the amounts that petitioners had listed on their form 433-a with petitioners have not disputed this determination of their gross monthly income in this proceeding or insofar as the record reveals in the sec_6330 hearing one notable exception in making allowance for housing and utilities expenses the settlement officer allowed dollar_figure on the basis of the maximum standard allowance for a family of two living in miami-dade county florida rather than the dollar_figure that petitioners had listed according to the settlement officer’s case activity report in a telephone conversation on date petitioner husband stated that he was in agreement with a monthly installment_payment of dollar_figure as proposed by the settlement officer by letter dated date the settlement officer sent petitioners a proposed installment_agreement reflecting monthly payments of this amount on date the settlement officer received a telephone message from petitioner wife stating petitioners could not afford the proposed monthly installment payments and requesting that they be lowered to between dollar_figure and dollar_figure the settlement officer rejected this proposal and countered that the monthly installment_payment should be phased in so as to increase to dollar_figure after year petitioners did not accept this offer although the settlement officer also used the standard allowance guidelines for food clothing and miscellaneous expenses the result in this instance was a higher allowance dollar_figure than petitioners had claimed dollar_figure the record does not reveal the starting amount or phase-in schedule for the proposed monthly payment by notice_of_determination concerning collection action s under sec_6320 and or dated date respondent’s appeals_office sustained the issuance of the notice_of_intent_to_levy pursuant to sec_6330 petitioners seek review of respondent’s determination petitioners’ amended petition assigns as error that the settlement officer proposed an installment_payment agreement for significantly less than the amount proposed and that some of the living_expenses allowed by the settlement officer in calculating the net monthly income available for installment payments do not correctly or reasonably reflect or represent the actual amounts associated with those expenses on date respondent filed a motion for summary_judgment on date petitioners filed their response discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and the amended petition also assigns as error that respondent had misapplied certain payments relating to an earlier installment_agreement and that assessments for tax years and are barred by the statute_of_limitations the parties agree that these issues have been resolved b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d if a taxpayer fails to pay any federal_income_tax liability within days of notice_and_demand the secretary is authorized to collect the tax by levy on the person’s property sec_6331 first however the taxpayer must be notified of the right to an administrative hearing before the appeals_office of the internal_revenue_service sec_6330 and b at the hearing the taxpayer may generally raise relevant issues relating to the unpaid tax or the proposed levy including offers of collection alternatives which may include among other things an installment_agreement or offer_in_compromise sec_6330 within days after the appeals_office issues a notice_of_determination the taxpayer may appeal the determination to the tax_court sec_6330 petitioners have not challenged their underlying liability accordingly we review respondent’s determination for abuse_of_discretion 114_tc_604 under this standard of review the determination will not be disturbed unless it is arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 affd 469_f3d_27 1st cir for the reasons discussed below we conclude that there is no genuine issue in dispute regarding the exercise of respondent’s discretion sec_6159 authorizes the secretary to enter into installment agreements under which such taxpayer is allowed to make payment on any_tax in installment payments if the secretary determines that such agreement will facilitate full or partial collection of such liability eligibility for an installment_agreement is based on the taxpayer’s current financial condition see generally administration internal_revenue_manual irm cch pt at big_number date in requesting an installment_agreement a taxpayer must provide specific pursuant to an exception not relevant here the commissioner is required to enter into an installment_agreement in certain circumstances generally involving tax_liabilities of less than dollar_figure sec_6159 information including a proposed monthly payment or other periodic_payment amount administration irm cch pt at big_number date the amount of the taxpayer’s installment_payment depends on his or her ability to pay administration irm cch pt at big_number date the taxpayer must agree to the maximum monthly payment based upon the taxpayer’s ability to pay administration irm cch pt at big_number date allowable expenses are determined by reference to the financial analysis handbook a separate section of the irm and the national and local financial standards referenced therein see administration irm cch pt at big_number date petitioners allege that in past years they had one or more installment agreements apparently covering at least some of the same liabilities at issue here with significantly lower monthly payments than the settlement officer proposed in the sec_6330 hearing petitioners also allege that in date one of respondent’s agents proposed apparently with respect to the same liabilities that are at issue here an installment_agreement providing for monthly payments of dollar_figure petitioners appear to contend that the settlement officer erred by insisting upon monthly installment payments that were significantly larger than those called for in their prior installment agreements or in respondent’s alleged date proposal petitioners’ contention is without merit respondent was not bound by the terms of any prior installment_agreement or of an offer alleged to have been made but not accepted more than years earlier petitioners acknowledge that they assented to the termination of their previous installment_agreement because the payment was not covering the accruing interest and penalties the administrative record shows that during the sec_6330 hearing the settlement officer considered this history and appropriately proposed an installment_agreement on the basis of current information petitioners contend that the settlement officer abused her discretion by determining their basic living_expenses partly by reference to standard expense allowances we disagree after considering all the information submitted by petitioners the settlement officer applied standard allowances with respect to two categories of expenses food clothing and miscellaneous and housing and utilities the settlement officer allowed petitioners a standard allowance of dollar_figure for food clothing and miscellaneous expenses even though petitioners had claimed only dollar_figure for this amount accordingly with respect to this item petitioners have no reason to complain about the settlement officer’s use of the standard allowance in essence petitioners’ disagreement is with the settlement officer’s use of respondent’s local standards for housing and utilities expenses for miami-dade county florida petitioners do not contend that the settlement officer misapplied these standard allowances or that their use would have deprived petitioners of the means to provide for basic living_expenses instead they seek to challenge the legitimacy of respondent’s standard allowances contending that they are not believed to be representative of actual expenses for the applicable categories and grouping of items of expense not just with respect to the petitioners but also with respect to all taxpayers in the petitioners’ geographic region contrary to rule d however petitioners have set forth no specific facts showing that there is a genuine issue for trial in this regard petitioners contend that they should be permitted to conduct discovery with respect to respondent’s derivation of the standard allowance guidelines they contend further that they should be permitted to supplement their response to respondent’s motion for summary_judgment to take into account the fruits of this discovery discovery must generally be completed and any motion to compel discovery must be filed no later than days before the date set for call of a case from the trial calendar in this case the discovery deadline would be date rule a petitioners have filed no motion to compel discovery in any event we are unpersuaded of the relevancy of the derivation of respondent’s county-wide standard housing and utilities allowance in the absence of any proof or assertion of specific facts showing that application of the standard allowance continued this court has sustained the commissioner’s use of the irs’s published national and local allowances as guidelines for basic living_expenses in evaluating the adequacy of proposed installment agreements and offers-in-compromise see eg 124_tc_165 affd 454_f3d_782 8th cir fernandez v commissioner tcmemo_2008_ klein v commissioner tcmemo_2007_325 lemann v commissioner tcmemo_2006_37 etkin v commissioner tcmemo_2005_245 hawkins v commissioner tcmemo_2005_88 more particularly this court has generally found no abuse_of_discretion where appeals officers used the housing and utilities standard allowances rather than the taxpayer’s actual expenses see diffee v commissioner tcmemo_2007_304 mcdonough v commissioner tcmemo_2006_234 schulman v commissioner tcmemo_2002_129 cf fowler v commissioner tcmemo_2004_163 holding that an appeals officer abused his discretion in determining on the basis of the standard allowance guidelines that the taxpayers could not live as cheaply as they had claimed and so could not afford their proposed installment payments ultimately the only issue in this proceeding is whether there was an abuse_of_discretion in refusing petitioners’ continued would leave petitioners without the resources to meet basic living expenses--a matter which is within petitioners’ own knowledge and as to which no discovery from respondent is needed requested collection alternative and determining that the proposed levy should proceed clearly there was not the settlement officer followed applicable procedures in considering petitioners’ request for a collection alternative and in proposing monthly installment payments petitioners countered with an informal proposal for monthly installment payments of dollar_figure to dollar_figure this proposal however was for less than half the dollar_figure of available net monthly income that would be indicated taking into account their undisputed dollar_figure of gross monthly income and making allowance for the dollar_figure of total living_expenses that petitioners listed on their form 433-a rather than the standard allowances used by the settlement officer rejection of this offer was not arbitrary capricious or without sound basis in conclusion we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law to reflect the foregoing an appropriate order and decision will be entered
